DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg et al (US 2016/0274060) in view of Huyse et al (US 2011/0196621).
As to claim 1, Denenberg et al teaches a method for predicting corrosion (ABSTRACT...sizing algorithms are provided to estimate the size of defects such as cracks and corrosion) in a pipeline (paragraph [0064]...test material may be a pipe. The pipe may be a pipeline) paragraph [0074]...test material may be a pipe and the damage may be corrosion internal to the pipe. The damage may be internal and external corrosion) comprising the steps of obtaining (paragraph [0090]...instrument 110 is configured to provide excitation signals 121 to sensor 120 and measure the resulting response signals 123 of sensor 120) data of parameters (paragraph [0090]...measured response signals 123 may be measured and processed to estimate properties of interest, such as electromagnetic properties (e.g., conductivity, permeability, and permittivity), geometric properties (e.g., thickness, sensor lift-off), material condition (e.g., fault/no fault), or any other suitable property or combination thereof) associated with the pipeline, comparing the data against previously generated data of parameters (paragraph [0077]... comparing the processed data to earlier processed data) associated with the pipeline, and calculating (paragraph [0209]... calculated by a model), based on differences (paragraph [0077]...detecting a change in condition of the test material based on the comparison) between the data with the previously generated data an assessment (paragraph [0128]...model was very predictive of a given sensor-geometry's response to localized defects and was a good first iteration for developing intuition on a given sensor-geometry's measurement footprint ; paragraph [0465]...detection of the smallest required defect is provided with approximately 90% probability of detection and high confidence of over 80% ; paragraph [0227]... [0227] Assessment module 2113 may make an assessment of the estimate data ; paragraph [0388]... algorithm to provide accurate sizing information for detected flaws) of corrosion in the pipeline.
Huyse et al fails to explicitly show/teach that the assessment of a pipeline is the probability of corrosion in the pipeline. 
However, Huyse et al teaches that an assessment of a pipeline is the probability of corrosion in the pipeline (paragraph [0009]...probability of detection (POD) for each feature type ; paragraph [0050]... 0050] There are several reasons for using only critical features that are matched with a high degree of confidence to estimate the corrosion rate. First, these tend to be larger features, which pose the greatest threats to the integrity of the pipeline, and are most likely to contribute substantially to the probability of a leak or burst).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Denenberg’s assessment of a pipeline to the probability of corrosion in the pipeline, as in Huyse et al, for the purpose of preventative maintenance of the pipeline to prevent or reduce the likelihood of failure, extend the useful life of the pipeline, and reduce costs associated with repairs and downtime. Thus, an assessment regarding the condition of a pipeline can be important in determining whether maintenance is warranted, what type of maintenance should be performed, and the timing of the maintenance.

As to claim 2, Denenberg et al teaches a method, wherein the pipeline (paragraph [0064]...test material may be a pipe. The pipe may be a pipeline) contains a liquid or gas (paragraph [0145]... liquid and gas pipelines).
It would have been an obvious matter of design choice that the pipeline contains a hydrocarbon selected from the group consisting of liquid hydrocarbons and natural gas, since applicant has not disclosed that the pipeline containing a hydrocarbon selected from the group consisting of liquid hydrocarbons and natural gas solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well the pipeline to contain any type of gas or liquid (Jovancicevic et al (US 2005/0211570) paragraphs [0003] – [0005]).

As to claim 3, Denenberg et al teaches a method, wherein the data of parameters (paragraph [0090]...measured response signals 123 may be measured and processed to estimate properties of interest, such as electromagnetic properties (e.g., conductivity, permeability, and permittivity), geometric properties (e.g., thickness, sensor lift-off), material condition (e.g., fault/no fault), or any other suitable property or combination thereof) associated with the pipeline are selected from the group consisting of external stresses and internal stresses (paragraph [0075]...the test material may be a pipe and the damage may be corrosion internal to the pipe. The damage may be internal and external corrosion, and the distance may be used to differentiate the two).

As to claim 4, Denenberg et al teaches a method, wherein the external stresses (paragraph [0075]...the test material may be a pipe and the damage may be corrosion internal to the pipe. The damage may be internal and external corrosion, and the distance may be used to differentiate the two) are selected from the group consisting of elevations, inclinations, weather patterns, external temperatures (paragraph [0487]...the data may be tracked over time to look for changes in residual stresses after land motion or seismic events or after operation and long term service exposure, perhaps at high temperatures).

As to claim 5, Denenberg et al teaches a method, wherein the internal stresses (paragraph [0075]...the test material may be a pipe and the damage may be corrosion internal to the pipe. The damage may be internal and external corrosion, and the distance may be used to differentiate the two) are selected from the group consisting of hydrocarbon composition, gas (paragraph [0415]...gas pipelines) composition, pressure, flow rates (paragraph [0492]...variable speed down a pipe propelled by the gas product flow), fluid and gas and hydrocarbon velocities (paragraph [0492]...variable speed down a pipe propelled by the gas product flow).

As to claim 6, Huyse et al teaches wherein the probability (paragraph [0009]...probability of detection (POD) for each feature type ; paragraph [0050]... 0050] There are several reasons for using only critical features that are matched with a high degree of confidence to estimate the corrosion rate. First, these tend to be larger features, which pose the greatest threats to the integrity of the pipeline, and are most likely to contribute substantially to the probability of a leak or burst) of corrosion is for a location along the pipeline (paragraph [0003]... an instrument that moves through the pipeline and records locations of installations such as welds, anodes, flanges, and tie-ins, as well as features such as dents, gouges, material defects, and wall losses ; paragraph [0034]... Each data set ILI 1 and ILI 2 may also include the distance of each measured feature from the nearest girth weld, the shape factor or average depth of each measured feature, and the locations of other installations, such as anodes and valves). 
It would have been obvious for the probability of corrosion is for a location along the pipeline, for the same reasons as above. 

As to claim 7, Huyse et al teaches wherein the predicting of the probability of corrosion (paragraph [0009]...probability of detection (POD) for each feature type ; paragraph [0050]... 0050] There are several reasons for using only critical features that are matched with a high degree of confidence to estimate the corrosion rate. First, these tend to be larger features, which pose the greatest threats to the integrity of the pipeline, and are most likely to contribute substantially to the probability of a leak or burst) in the pipeline is performed by an artificial intelligence algorithm (paragraph [0035]...feature matching algorithm ; paragraph [0057]... interpretation algorithms).
 It would have been obvious for the predicting of the probability of corrosion in the pipeline is performed by an artificial intelligence algorithm, for the same reasons as above. 

As to claim 8, Denenberg et al teaches a method, wherein the previously generated data of parameters (paragraph [0077]...earlier processed data) is continuously paragraph [0080]...continuous dataset obtained from the respective sensing element) updated for the pipeline (paragraph [0064]...test material may be a pipe. The pipe may be a pipeline).

As to claim 9, modified Denenberg et al teaches a method, wherein the artificial intelligence algorithm (ABSTRACT...Sizing algorithms are provided to estimate the size of defects such as cracks and corrosion. Corrective measures are provided where the actual material configuration differs from the data processing assumptions. Methods are provided for use of the system to characterize material condition, and detailed illustration is given for corrosion, stress, weld, heat treat, and mechanical damage assessment ; Huyse et al paragraph [0035]...feature matching algorithm ; paragraph [0057]... interpretation algorithms) is a continuously updated predictive model (paragraph [0080]...continuous dataset obtained from the respective sensing element ; paragraph [0098]...the material properties may be estimated using any other analytical model, empirical model, database, look-up table, or other suitable technique or combination of techniques).


Claims 10, 11, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg et al (US 2016/0274060) in view of Huyse et al (US 2011/0196621) and in further view of HALE (US 2016/0011072).
As to claim 10, Denenberg et al and Huyse et al both teach the artificial intelligence algorithm (Denenberg et al ABSTRACT...Sizing algorithms are provided to estimate the size of defects such as cracks and corrosion. Corrective measures are provided where the actual material configuration differs from the data processing assumptions. Methods are provided for use of the system to characterize material condition, and detailed illustration is given for corrosion, stress, weld, heat treat, and mechanical damage assessment ; Huyse et al paragraph [0035]...feature matching algorithm ; paragraph [0057]... interpretation algorithms)

However, HALE teaches an artificial intelligence algorithm is selected from the group consisting of De-Waard Model, Norsok Model and the Leak Rate Model (paragraph [0006]...a method of determining leak rate of a fluid or gas through at least one opening in a structure may include: (1) receiving at least one acoustical signal associated with a leak from at least one acoustical sensor positioned a known distance from a structure; (2) receiving and separating through filters a low frequency component and a high frequency component of the acoustical signal; (3) calculating a ratio of the low frequency component to the high frequency component; and (4) identifying a leak rate associated with the calculated ratio. Identifying the leak rate associated with the calculated ratio may include executing an algorithm that provides the leak. Alternatively, identifying the leak rate associated with the calculated ratio may include retrieving the leak rate associated with the calculated ratio from a memory of a computing device that is configured to store a plurality of ratios and corresponding leak rates).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Denenberg’s (or Huyse et al’s) artificial intelligence algorithm to be selected from the group consisting of De-Waard Model, Norsok Model and the Leak Rate Model, as in HALE, for the purpose of simulating a leak through a structure

As to claim 11, modified Denenberg et al teaches the method wherein if the data of parameters (paragraph [0090]...measured response signals 123 may be measured and processed to estimate properties of interest, such as electromagnetic properties (e.g., conductivity, permeability, and permittivity), geometric properties (e.g., thickness, sensor lift-off), material condition (e.g., fault/no fault), or any other suitable property or combination thereof) associated with the pipeline is consistent with previously generated data (paragraph [0077]... comparing the processed data to earlier processed data) of parameters associated with the pipeline then this is a normal condition (Huyse et al paragraph [0012]...a plurality of matched features within the pipeline segment) and corrosion and leak rates are predicted using a deterministic model (HALE paragraph [0006]...a method of determining leak rate of a fluid or gas through at least one opening in a structure may include: (1) receiving at least one acoustical signal associated with a leak from at least one acoustical sensor positioned a known distance from a structure; (2) receiving and separating through filters a low frequency component and a high frequency component of the acoustical signal; (3) calculating a ratio of the low frequency component to the high frequency component; and (4) identifying a leak rate associated with the calculated ratio. Identifying the leak rate associated with the calculated ratio may include executing an algorithm that provides the leak. Alternatively, identifying the leak rate associated with the calculated ratio may include retrieving the leak rate associated with the calculated ratio from a memory of a computing device that is configured to store a plurality of ratios and corresponding leak rates).

As to claim 17, Hale teaches a deterministic model (HALE paragraph [0006]...a method of determining leak rate of a fluid or gas through at least one opening in a structure may include: (1) receiving at least one acoustical signal associated with a leak from at least one acoustical sensor positioned a known distance from a structure; (2) receiving and separating through filters a low frequency component and a high frequency component of the acoustical signal; (3) calculating a ratio of the low frequency component to the high frequency component; and (4) identifying a leak rate associated with the calculated ratio. Identifying the leak rate associated with the calculated ratio may include executing an algorithm that provides the leak. Alternatively, identifying the leak rate associated with the calculated ratio may include retrieving the leak rate associated with the calculated ratio from a memory of a computing device that is configured to store a plurality of ratios and corresponding leak rates). Denenberg et al 

Claims 12 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg et al (US 2016/0274060) in view of Huyse et al (US 2011/0196621) and in further view of Scolnicov et al (US 2013/0332397).
As to claim 12, Denenberg et al teaches the method wherein if the data of parameters (paragraph [0090]...measured response signals 123 may be measured and processed to estimate properties of interest, such as electromagnetic properties (e.g., conductivity, permeability, and permittivity), geometric properties (e.g., thickness, sensor lift-off), material condition (e.g., fault/no fault), or any other suitable property or combination thereof) associated with the pipeline is not consistent with previously generated data of parameters associated with the pipeline then this is a learning condition and corrosion and leak rates are predicted based upon a generic algorithm.
Denenberg et al in view of Huyse et al fails to explicitly show/teach data of parameters associated with the pipeline is not consistent with previously generated data of parameters associated with the pipeline then this is a learning condition and corrosion and leak rates are predicted based upon a generic algorithm.
However, Scolnicov et al in view of Huyse et al fails to explicitly show/teach data of parameters (paragraph [0083]...historical data gathered from various sections of the network and the associated rates and costs of leaks developed therein during a certain time period) associated with the pipeline (paragraph [0010]...network or a system such as a water utility network, such as pipes or joints) is not consistent with previously generated data of parameters associated with the pipeline then this is a learning condition and corrosion and leak rates are predicted (paragraph [0083]...various techniques may be used to gather reliable data for use in determining probabilities and costs for use in the calculation of estimated costs for a step testing procedure. For example machine-learning techniques may be applied by building a training set of data including historical data gathered from various sections of the network and the associated rates and costs of leaks developed therein during a certain time period. For each section of the training set of data the above factors may be deduced or computed. Accordingly, a machine-learning black-box may be executed to optimize the parameters for a model that accurately predicts the recorded leakage rates in the training set of data from the GIS information and historical meter data including information and data produced) based upon a generic algorithm (paragraph [0019]...optimization algorithm).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Denenberg’s data of parameters associated with the pipeline is not consistent with previously generated data of parameters associated with the pipeline then this is a learning condition and corrosion and leak rates are predicted based upon a generic algorithm, as in Scolnicov et al, for the purpose of recommended network configuration changes by optimizing for total expected cost rate for a fluid network.

As to claim 13, Scolnicov et al teaches the generic algorithm (paragraph [0019]...optimization algorithm) interacts with an artificial neural network (paragraph [0083]...neural networks) in a continuous manner to generate the prediction of leaks and paragraph [0084]...the model generated using the training data set may be used to compute features computed for the up-to-date meter data to obtain predicted leakage rates for all analyzed areas. Where appropriate, these predictions may be applied when prioritizing field work or determining the total expected cost of any step testing procedure).
It would have been obvious for the generic algorithm interacts with an artificial neural network in a continuous manner to generate the prediction of leaks and corrosion rates in the pipeline, for the same reasons as above. 

Claims 14 - 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg et al (US 2016/0274060) in view of Huyse et al (US 2011/0196621) and Scolnicov et al (US 2013/0332397 and in further view of Park et al (US 2016/0238547).
As to claim 14, Denenberg et al teaches a method for predicting corrosion (ABSTRACT...sizing algorithms are provided to estimate the size of defects such as cracks and corrosion) in a pipeline (paragraph [0064]...test material may be a pipe. The pipe may be a pipeline) wherein the pipeline is subject to corrosion (paragraph [0074]...test material may be a pipe and the damage may be corrosion internal to the pipe. The damage may be internal and external corrosion).
Denenberg et al, Huyse et al, and Scolnicov et al all fail to show/teach wherein the predictions are further refined in a fuzzy logic subroutine algorithm.
However, Park et al teaches predictions are further refined in a fuzzy logic subroutine algorithm (paragraph [0019]... The input data is fed in to fusion hierarchy and fuzzy inference logic is applied to predict the output ; paragraph [0165]... input variables obtained from the experiments on the pipeline in different conditions, such as pipeline in normal operation, corroded, and with hydrocarbon leakage. The number of membership functions and types are then defined for each of the input variables. "If and then" rules are generated using first-order Sugeno fuzzy model).


As to claim 15, Park et al teaches the fuzzy logic subroutine algorithm is a type 2 fuzzy logic system (paragraph [0019]...the input data is fed in to fusion hierarchy and fuzzy inference logic is applied to predict the output ; paragraph [0022]...adaptive neuro-fuzzy inference system (ANFIS)).
It would have been obvious for the fuzzy logic subroutine algorithm is a type 2 fuzzy logic system, for the same reasons as above. 

As to claim 16, Park et al teaches  the type 2 fuzzy logic system comprises fuzzification, a fuzzy inference process and defuzzification (paragraph [0164]... depicts the fuzzy analysis process where the input is the amalgamated voltage response from the different types of sensors and the estimated variations of the voltage parameters. The internal structure of the ANFIS system ("inference engine"), to which the input is fed and from which the output is produced, comprises the following processes: (i) assigning membership functions; (ii) fuzzifucation (“fuzzy rule base"); (iii) fuzzy rule-based aggregation; and (iv) defuzzification. To provide this qualitative assessment, the fuzzy logic model requires proper membership functions).
	It would have been obvious for type 2 fuzzy logic system comprises fuzzification, a fuzzy inference process and defuzzification, for the same reasons as above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.